Kirby, J., (after stating the facts). It is contended by appellant that it is entitled to the full amount specified in its contract for the service, and that the court erred in instructing a verdict for one dollar. The statement of appellee, attempted to be introduced in evidence, related to a matter that he claimed was discussed before the execution of the contract, and as an inducement thereto, but it was entirely at variance with its terms, as expressed in writing, and no error was committed in excluding it from the jury. “Parol contemporaneous evidence is inadmissible to contradict or vary the terms of a valid written instrument,” and there is no ambiguity or uncertainty in the written instrument which would permit the introduction of parol testimony in explanation of it. The advertising service having been furnished to appellee in accordance with the teims of the contract therefor, he will not be excused from the payment for same, as agreed, because he did not use it, but is bound therefor as though he had done so, it being placed at his disposal, as it was contracted to be. The amount of his liability is in no wise decreased by the fact that he declined to perform the contract, and the judgment should have been for the full amount thereof; $108.16, and the court erred in instructing a verdict for a smaller amount. The judgment is reversed, and judgment will be entered here for said sum. It is so ordered.